UNITED STATES DISTRICT CoURT  L  
FOR THE DISTRICT oF COLUMBIA 4 t
NUV j b 2011

) Clerk, u.s. ::»' t ' t
David P. Phillips, ) Bankruptc;l/S€bliirt?snd
)
Plaintiff, )
) n h
v. ) CivilAct1on No. lt 
)
District of Columbia (U.S.A.), )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofl‘ v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Cz`ralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75
F.R.D. 497, 498 (D.D.C. l977).

Plaintiff is a homeless individual suing the District of Columbia for $l billion. He

alleges only that "[u]pon arrival have been harassed and involved against my will in many

altercations without an appropriate investigation." This cryptic allegation fails to provide any
notice of a claim. See BelI Atlarztz'c C0rp. v. Twombly, 550 U.S. 544, 555 (2007) (a plaintiffs
"[f]actual allegations must be enough to raise a right to relief above the speculative level . . . .")
(citations omitted). Therefore, the complaint will be dismissed A separate Order accompanies

this Memorandum Opinion.

4 %m»&/

/ Umted States Distr/%t Judge
Date: November/f /1/ , 2011